 566DECISIONSOF NATIONALLABOR RELATIONS BOARD1-0 Services,Inc. and International Union,UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkers of America(UAW). Case 7-CA-11071June 17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn December 27, 1974, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthisproceeding. Thereafter, the Respondent filedexceptions and a supporting brief. The GeneralCounsel filed a brief answering the Respondent'sexceptions and supporting the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, 1-0 Services, Inc.,LathrupVillage,Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IThe Respondent has excepted to the Administrative Law Judge'srefusal to order the General Counsel to make available to counsel for theRespondent the pretrialaffidavitof witnessVikki Kapanowsla. The requestwas made afterthe Respondent's counsel waswell into his cross-examma-tion of thewitness.Thus, the request was viewed as untimely. SeeWalsh-Lumpkin Drug Company,129 NLRB 294, 295-296 (1960). In the circum-stancesof thiscase,we do not fmd that the Administrative Law Judgeexceeded the boundsof her discretionin so ruling.The Respondent doesnot specifically allege in what manner itwas prejudiced by the ruling.Assumingthat the Respondent proposed to use the affidavit for purposes ofimpeachment,we note thatthe witness' testimonywas inmany respectsmerely cumulativeand fully corroborated by other witnesses, includingwitnesses presentedby the Respondent.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: Upondue notice, this proceeding under Section 10(b) of theNational Labor Relations Act as amended (29 U.S.C. 151,et seq.),hereinafter referred to as the Act, was tried beforeme at Detroit, Michigan, on July 25, 26, 30, and 31 andAugust 1, 1974.1 Based on a charge filed on April 15, acomplaint issued on May 31, presenting allegations that 1-0Services,Inc.,hereinafter referred to as the Respondent,committed unfair labor practices within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act. TheRespondent filed an answer denying that it committed theviolations of the Act alleged. Representatives of all partieswere present and participated in the hearing.Based on the entire record, including my observations ofthe witnesses and after due consideration of the argumentspresented at the close of the hearing and in the briefs filedby the General Counsel and the Respondent, I make thefollowing:.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONRespondent, a Michigan corporation, with its principaloffice and place of business at Lathrup Village, Michigan,and a second place of business located at Livonia,Michigan, is engaged in providing keypunch services tocustomers.During the year ending December 31, 1973,which period is representative of its operations during alltimesmaterial herein Respondent, in the course andconduct of its business operations, performed servicesvalued in excess of $250,000, of which services valued inexcess of $50,000 were performed for businesses which inthe course and conduct of their operations manufactured,sold, and distributed products valuedin excessof $500,000of which products valuedin excessof $50,000 were shippedfrom facilities inMichigan directly to points locatedoutside the State of Michigan.At the hearing Respondent amended its answer to admit,and I fmd, that at all times material herein Respondent hasbeen, and is, an employer as defined in Section 2(2) of theAct, engaged in commerce and in operations affectingcommerce as defined in Section 2(6) and (7) of the Act.II. THE LABORORGANIZATIONRespondent admits, and I fmd, that at all times materialherein InternationalUnion, United Automobile, Aero-space and Agricultural Implement Workers of America(UAW), the Charging Party, hereinafter called the Union,has been, and is, a labor organization within the meaningof Section 2(5) of the Act.'All dates are in 1974 unless otherwise indicated.218 NLRB No. 91 I-0 SERVICES, INC.567M. THE ALLEGED UNFAIR LABOR PRACTICESA.Contentions and IssuesIt is assertedin the complaint and the General Counselcontends thatRespondent coercively interrogated itsemployees, and terminated and failed and refused toreinstatesix named employees because they had engagedin protected concerted activities.Respondent denies that it committed any unfair prac-tices.With respect to the five named employees, itcontendsthat they had either voluntarily quit their jobs or,in the alternative, had walked out placing a condition ontheir return and at no time have made a clear andunconditional offer to return even though they wereoffered available jobs with the Company on the basis ofseniority and competence. With respect to the sixth nameddiscriminatee,Respondent contends that she was dis-charged becauseof acts of "disloyalty to her responsibili-ties asa supervisor."The issues presented are whether: (1) RespondentviolatedSection8(axl) of the Act by President, H.Vaughan Organ's, interrogation of employees at themeeting onApril 8, 1974; (2) the five employees who lefttheir jobs on April 4, quit or went on strike; (3) if theystruck,, whether those employees made an unconditionalrequest forreinstatementor stated and maintained arequirementthat their demands be met as a condition totheir resumingtheir jobs; (4) the five employees weredischargedby Respondent on April 8; and (5) MyrtleAndrus wasa supervisorwhen she was demoted on April 8,and whether she was discharged on April 9 for conduct sheengaged inwhile a supervisor.B.Supervisory StatusThe General Counsel does not concede that MyrtleAndrus wasa supervisorbefore April 8, and referred to heras thelead operator. Andrus was promoted from key tapeoperator to a position bearing the title of day-shiftsupervisoratRespondent'sLathrup Village office inAugust orSeptember1973. She received a raise butcontinued to punch the timeclock and receive hourly payin contrastto the salaried status of the (lay shift supervisorat Respondent's Livonia office and the overall OperationsManager,Brenda J. Mason, whose office was located atthe Lathrup Village facility.Evidence presentedreveals that in this position Andrushandled customer telephone communications in the ab-sence of the manager.She logged in the. work, divided it intowork batches and ticketed the batches. There werespecificdeadlinesfor the completion of various jobs andAndrus assigned the work so as to meet those timerequirements. In furtherance of this objective Andrus hadauthority to take one job from an operator and assignanother job. Andrus was responsible for maintainingdisciplinein the office and had authority to give orders but2On one occasionAndrusdiscussedwiththe managera productionproblem she was havingwith one employee. Andruswas givenauthority todischarge the operatorif the problem were not rectified. Andrus discussedthe employee's problemwith her and they were able to resolve the difficultywithout discharge.This was the onlyinstancein which discharge authoritybased on her judgment was givento Andrus.executed her responsibilities by asking employees toperform what she required.Andrus made regular evaluations of the work of theoperators in connection with improvementraises, and keptrecords on their key strokes and production. This latter, inpart, related to the basis for the charge made to thecustomer for the service rendered but was also used indetermining the individual operators skill and perfor-mance. Andrus also verified the work and kept a record ofthe number of key stroke errors made. Periodically Andruswas required to complete evaluation forms on the perfor-mance of operators. Andrus had no continuing authority todischarge operators2 and has never sent an employee homeas a disciplinary measure but instead refers such problemsto the manager.Applicants for jobs were tested on the equipment byAndrus who assisted the manager in evaluating the tests.Applications were taken and interviews were held by themanager. On several occasions Andrus was asked for herrecommendations concerning the hire of applicants whomshe had tested. Andrus discussed with the manager anyneed for more or fewer operators according to herscheduling requirements. New operators were trained byAndrus who evaluated and reported on their progress.Operators looked to Andrus for answers toanyquestionsconcerning work being performed. If Andrus wished totrain an operator on a new type of work themanager'spermission was required. If an operator wished to take aday off prospectively and told Andrus, she would relay theinformation to the manager. Any request for extended timeor a vacation had to be arranged with the manager directly.Andrus began work at 8:30 by arrangement3 with themanager, and the assistant supervisor, who arrived early,made any necessary work distribution before Andrusarrived.EileenBagleywasmanager when Andrus becamesupervisor. AfterMason assumed that position in January,she countermanded Andrus' directions to employees,changed workassignmentsmade by Andrus and, givingtime and cost as the reason, would not permit Andrus totrain additional incumbent operators on new types ofwork. However, employees who testified identified Andrusas the person who made their work assignments and astheir immediate supervisor through April 8.The supervisory status of Andrus is a close question, inview of the fact that most of her admitted authority andduties arguably fall within the area of the routine or utilizesuperior skill and knowledge requiring little exercise ofindependent judgment. There is no indication as to theweight given the recommendations solicited from Andrusregarding the hire of applicants she had tested. -However, Ibelieve the weight of the evidence establishes, and I find,that Andrus did possess supervisory authority within themeaning of the Act. Mason's instruction to Andrus in theone instance given, when Andrus consulted her, indicatesthatAndrus had authority to fire ' based on her own3The day shift officially started at 8 a.m. butthe beginning time wasflexible andvariationstherefromwere individuallyarranged with themanager.Some of the employees began work at 7 and 7:30 a.m. for theirown convenienceand worked until they had completed8 hours or until thedays work in the office was finished. Frequentlythere was insufficient workto provide an 8-hour day, 568DECISIONSOF NATIONALLABOR RELATIONS BOARDjudgment without requiring the independent evaluation ofthe manager. Although a single instance does not prove thegeneral existence of such authority, I note further, on thebasis of other evidence, that the criticism of Andrus byMason which played a part in precipitating the eventsherein involved was that Andrus was failing to adequatelyand affirmatively exercise her supervisory authority. Thiswould suggest that Andrus possessed sufficient authority toaffectemployees'working conditions if she chose toexercise it. The test of supervisory status is not how theauthority is exercised but whether that authority has beengiven and in fact exists. I find that Andrus possessedauthority to responsibly direct, to discipline, to discharge,and to effectively recommend hire of the keypunchoperators on the day shift at Respondent's Lathrup VillageOffice until April 8, and that at all times material hereinuntil that date Andrus was a supervisor within the meaningof the Act.C.BackgroundDisregardinganypurportedreasonsthereforafterMason assumedthe function of operationsmanager aconflict developed between her and supervisor Andrusfocusingon performance of the supervisory duties. Masoninstitutedchanges directly affecting employees in areaswithinAndrus' supervisory functions and engaged inactionswhichdisplayed her disfavor if not rejection ofAndrus, such as physically and literally bypassing Andrusand consultingwith and giving orders to the assistantsupervisor concerningmatterswithinAndrus' area ofauthority. Such an incident occurred when Mason arrivedat the office on April 4. Andrus had communicated to theoperators her displeasure with the treatment she believedwas beingaccorded her and the employees had accumulat-ed some dissatisfactionsof their own which they hadunsuccessfully attempted to have rectified through Masonat the beginningof the year. To the best of their knowledgethose complaintsnever were presented to President Organ,the only othermanagementofficial, and did not otherwisereceive consideration.Thus, when Andrus followed Masoninto her officeon the morning of April 4, after thebypassingincidentand employees heard loud voices frombehind the closed door, the employees began speculatingamong, themselves as to what had precipitated thisencounter.When Andrus emerged from the office and,without replying to inquiries from operators, left for therestroom in tears, the speculations of the employees, whosesympathiesand loyalties obviously were with Andrus,turned from concern about the treatment being accorded4Now Cathy Hooven Creedon.5Organ testifiedthat in his absence Mason had authority to make anybusiness decisionexcept for matters related to certain funds other thanpayroll funds.6Afterthe discussionwas in progress Andrus returned to the work area.Andrusattemptedto explain to Mason that the girls had no knowledge ofOrgan'sabsencebut was told by Mason to "shut tip," that she could nothandle her supervisory job and that she, Mason, would talk to Andrus later.Employeesplaced thisincident at this stage of the discussion while Masonplaces it at the end of the meeting.TThelist submittedby employees to Mason read:Humane treatmentof workersand supervision (explained as havingreference to Mason's personal attitude);6 months, calendarday for onetheir supervisor to compliments about their own workingconditions. One of the employees suggested that they writeout their grievances and present them to management. Atthispoint they stopped operating their machines andengaged in compiling their list of complaints.D.The Events Involved1.Grievance presentation to MasonMason heard the talking among the employees and toldAndrus to tell them to quiet down. After Andrus left theofficeMason noticed less talking but also became awarethat the machines had stopped. Mason emerged from heroffice and told the operators their 15-minute break was upand to get back to work. Keypunch operator, CathyHooven,4 stated that the employees were not on their breakbutwerewritingout a list of their grievances andsuggestions.Mason told employees they could write theseout on their time; to go back to work and they would haveanother 15-minute break in the afternoon to finish their listif they wished to do so. Vikki Kapanowski who had beenwriting down the list of grievances stated that it would bebetter to "take care of it now." Mason asked for and washanded the list. After an exchange, which conveyed toMason that the operators were serious and did not regardtheirgrievancesasa laughing matter,Mason askedwhether they believed they were really going to gainanything by this action. Kaponowski replied that theyhoped to and at least they wanted to discuss their workingconditions.Mason replied "all right, let's discuss them."Mason told employees she had no authority to make anychanges in the office or make financial commitments5 andthat she had no way of contacting Organ who was out ofthe city.6 Operator Janet Crews expressed doubt that anyman would leave his business without even leaving anumber where he might be reached. Mason indicated thatshe did not care whether the employees doubted this ornot.Mason then proceeded to take-up each item on the list,asking for clarification of the various items listed.?At one point in the discussion Kapanowski told Masonthat employees did not expect to get everything that was onthe list, they were presenting these as. suggestions theywanted to discuss with the Company. When Masonreiterated she had no authority to "spend money,"Kapanowski told Mason they were not asking her to spendmoney, they were only asking for the opportunity todiscuss these matters and if she had no authority on moneymatters, they wanted the assurance that changes in theofficewould be discussed with them and that they couldweek (explained as referring to vacation pay entitlement); 12 daysperyear (explained as havingreference to sickleave); new wage scale;lunch area or 1 hourlunch paid; any weekend work over-time pay.Mason told employees that a 40-hour work weekwas outof thequestion;thatOrgan could not afford togive themsick days;and that2 weeks'vacation was too much but possibly Organ wouldconsent towork out theirvacationentitlementbasedon a calendar-day basisratherthan on hoursworked.With respectto wage scales employees pointed out that traineeswere paid thesame or more than someof theexperienced girls. Mason toldthem that perhaps Organ would be willing to review this, and any changewould be upto him.Regarding estabhshment-gf a schedule of periodicraises,Mason commented thattheir work wasbased on key strokes. 1-0 SERVICES,INC.569talk to Organ. Mason replied "Well, you go back to worknow and I'll give your list of grievances to Vaughan[Organ] Monday and he can take care of them if he feelslike he can . . . ." Mason added that if Organ wanted totalk to them he would. Operator Crews reminded Masonthat in January they had given her a list of grievances andnothing had been taken care of. She expressed the viewthat the employees should not be satisfied with Mason's"say-so" and that some real assurance that Organ wouldsee their list was needed. Mason replied, "if you don't wantto take my word for it then I'm not going to pay you forsitting here. You just clock out and go home and comeback and talk to Vaughan yourself on Monday."8Keypunch Operatofs Kapanowski, Crews, Hooven, StellaMadry, and Susan Moore, after a brief discussion9 amongthe operators, clocked out. The seven other keypunchoperators and trainees remained. The group that left askedAndrus whether she was coming with them. Andrusindicated she was remaining to talk to Mason further.2.Interim eventsWhen the five operators punched out between 9:30 and10 a.m. they went to a nearby establishment where theyreviewed the events of that morning, discussed theirgrievances further and decided to contact the Union(UAW) to ascertain whether they could organize the office.They returned to, the office area at or about lunch time tocontact Andrus and to see if they could pick up theirchecks which normally would be distributed the followingday (Friday) as they were not to returnuntilMonday.Mason told them` they would have to wait until Friday fortheir checks. Andrus told Mason she was leaving work forthe afternoon and joined the five operators who engaged infurther discussion of their plans for contacting the Unionthe following day. They asked Andrus to accompany themwhen they went to the union office. Andrus was noncom-mittal.On Friday morning, April 5, the five employees appearedat the office to pick up their paychecks which they weregiven whenMason arrived. At that time Moore turned heroffice key over to Andrus who in turn gave it to Mason.Employeestold Andi'us the time of their appointment andagain askedher to accompany them to the union office.Andrus informed them that if she decided to go she wouldmeetthem there. The five then went to a nearby restaurant,then toKapanovtfski's home to try to reconstruct thegrievance list, which Mason had kept, preparatory to theirconsultationwith Union Organizer Omer Dillingham atSolidarityHouse(theUnion's office) at 11 o'clock thatday.8Mason testified she told the employees that "eitherthey go back towork and wart until Vaughan Organ comesbackMonday, or clock out."9Kapanowski recalled that she approached the other employees andrepeated Mason's "Offer... either we would goback to workand trust ourgrievances toMiss Mason or we should go home and talk to VaughanOrgan about it personally on Monday, and the general concensus was thattheyweren'tgoing to take her say sofor it. They wantedsome realassurances that the changes were going to be discussed."Crews testified thatemployees left with the intentions of going back to workafter they haddiscussed the grievances with Organ on Monday.10Mason testified she instructed the secretary not to place timecards forAfter the employees departed, Andrus confrontedMason concerning several additional matters which hadoccurred in connection with her supervisory authority andasked Mason whether she wanted Andrus to "step down."Mason was noncommittal and countered by telling Andrusshe and Organ knew "what the girls were up to." AndrustoldMason that the girls had asked her to go with them.Mason advised Andrus she would consider such action byAndrus childish. Andrus returned to her work then decidedto join the employees in their visit to the union office. Sheso informed Mason and left.3.Employee meeting with OrganMonday morning, April 8, Moore, who normallyreported to work early, arrived at the office between 7o'clock and 7:15 a.m. She found no timecard and thetimeclock was not in its usual place. She commented to theassistant supervisor, Leach, that it appeared they no longerhad to punch in. Leach shrugged her shoulders, so Mooretook work front the table and started working. After about10minutes Leach called Moore into the office. ThereLeach informed Moore that Mason had said she had quiton Thursday. Moore said, "well, in thatcase I guess Ishould put the work back." Leach agreed that she should.Moore returned to her car to wait for the arrival of theother employees.When three of them arrived around 8o'clockMoore told them of her experience in trying towork that morning. The four entered the work area andlikewise found their cards missing from the time rack andthe timeclockgonefrom its place near the entrance.ioOrgan was in his office. The four employees asked andreceived permission to enter." They observed the time-clock on the floor at Organ's feet. No explanation wasoffered by Respondent for the location of the timeclock.Kapanowski asked Organ whether he was aware of theevents of Thursday, April 4. Organ replied that he was.Kapanowski asked whether he had their list of grievances.Organ said he had not seen them. Organ _ accusedemployees of taking advantage of his absence. Employeesreplied that their actions had been spontaneous resultingfrom dissatisfactions which had been building up, and ofwhich he wasaware,and that they did not know of hisabsence. They also told him they wanted to discuss theirgrievances with him as they had been instructed by Masonon Thursday to do. Employees volunteered from theirmemory theareasof concern contained on the list. Therefollowed a rather loose exchange in which Organ keptreturning to the expression of his concern that employeeshad "been unfair" and "let him down" and had "takenadvantage" of his absence in response to which Andrus,who was then present, assured him that although she hadthe five employeesin the rack. She alsodirected withholding the card forAndrus assertedlybecause she intendedto fire Andrus for insubordination.11A few minuteslaterHooven arrived and,finding no timekeepingequipment, inquired concerningthis of Leachwho madeno reply.She thenasked Leachwhether she shouldgo to work.Still receivingno reply sheasked where everyonewas. Leachstated theywere in Organ's office. Sheasked Leachif she should go into Organ's office.Again Leach made noreply, so sheknockedon the door and entered.When Andrus arrived andfound no time card or time clock she went to Masons office. Mason toldAndrus togo to Organ's office. 570DECISIONSOF NATIONALLABOR RELATIONS BOARDknowledgeof his absence she had seen no need to soinform employees.Kapanowski told Organ that Andruswas not in theroom whenthey wrote their grievance.While discussingthe various problems raised by theemployeesOrganadmittedly,on several occasions, ques-tionedwhy, if they were so unhappy with workingconditionsthere,they did not obtain work elsewhere.Employeestold Organ they wished to work for him andimprove theirworking conditions. Organ responded "Well,I'm not so sureI want a group of girls like you working forme anyway."12 Someoneasked "Does that mean you arefiring us?" and Organ admittedly stated "As far as I'mconcerned,you quit on Thursday." Kapanowski said "No,we didn't.MissMason told us to go home and to talk toyouMonday, and that's why we are here." Otheremployeesaffirmed thisdenial.Organ then left the meetingto getMason and returned with her and the grievance list.Mason maintainedthat, employees had quit when they leftwork and the employeesmaintainedthey had no intentionsof quitting on Thursday or then but had merely followedMason's instructions.After about 2 hours ofdiscussionwith respect to thegrievances and management'sproblems, Organ repeatedthe commentthat he could not understand why employeeswanted todo this to him and why they did not just findworkelsewhere.According to employee witnesses, Organthen raisedthequestion "what ' is this union talk."Kapanowski responded that if he did not wish to talk withthem, perhaps he would feel better about talking with theUnion. Organ asked employees to give him a few hours tothink about it and he would let them know what hisdecision was. Kapanowski said,"fine,we'll go back towork then and you call us when you're ready ... whenyou havedecided."Organ said, "No, go home and I'll callone of you:' He asked which one to call and after adiscussion among themselvesemployees decided he shouldcallKapanowski.Organ told the employees he would makehis decisionby 3 o'clock that afternoon. Organ denied thathe mentionedthe Union at this meeting. He admitted thatemployees did ask whether they should return to workwhile he consideredtheir discussion, but testified he didnot tell employeesthey would be retained as employees.Instead,Organ stated he told employees he would considerwhat they had done to him on the preceding Thursday andwould decide whether he would rehire them or not.4.Organ's reply to the operatorsAt 3 p.m. Mason called Kapanowski on Organ'sinstructionsand reported his decision to offer them jobs.Kapanowski interrupted with "What do you mean by that?We are still working for you the last I heard." Mason said,"No, you quit on Thursday." Kapanowski insisted thatemployees had not quit. Mason told Kapanowski to listento Organ's decision. She stated it was based on key strokesand hours worked since the first of the year and informedKapanowski that Crews and Moore would work at theLathrup Village office on days and Madry, Hooven, andKapanowski would be sent to the Livonia location to workon the afternoon shift. Kapanowski told Mason that theemployees would "get back to her on this." 13 Kapanowskirelayed themessage toCrews and Madry who were withher waiting for this call. Those present decided to consultwith the union organizer before makinganyresponse tothe offer.Kapanowski called Dillingham and reportedwhat had occurred. Dillingham promised to telephoneOrgan and to call her back. Dillingham called Kapanowskilater and told her that he had spoken with Organ andadvised him that the employees should be returned to theirsame positions at the same office and that Organ toldDillingham he would "get back" to him. Kapanowski soadvised the other employees. Organ did not speak toDillingham again as promised.14 Awaiting further advicefromDillingham,none of the employees contactedRespondent on Tuesday with respect to the offer.On Wednesday, April 10, Crews called Dillingham whosuggestedthat she call Respondent and make an uncondi-tional offer to come back to work. Crews did so, tellingMason that she understood from Kapanowski that her jobwas available. Mason told her she had quit; Crews assertedshe had not. Mason admittedly replied to Crews that herjob was not available; that all the positions were filled; andthat therewere no machinesopen.Mason alsotestified shetold Crews she had accepted Kapanowski's rejection of thejob offers for all of them. That afternoon Crews informedthe other members of their groupof Mason's statementthat there were no longer any jobs available.5.Andrus' meeting with OrganAndrus, who had withone exception maintained silencethroughoutOrgan's meetingwith employees on April 8,remained in the office after the employees departed andspoke with Organ for about 15 minutes. In this conversa-tion she attempted to explain what had brought about the12Anotherwitness recalled this commentas "anyway, I don't think I likeyou working here as agroup," while a third testified that Organ said he "wasnot sure if he wanted us as a groupanymore." The evidence indicates thatvariationsof thiscomment was'-repeated several times during the meeting.rsMason testifiedshe told Kapanowski that Organ had decided theyhad only two positionsavailable and the others would have to go on theafternoonshift at Livonia, that Kapanowski said, "in other words myposition is gone" and she answered "yes, we do not have machinesavailable";Kapanowskisaid, "No," or words to that effect, and hung up.Kapanowski denied that Mason saidanything about when employeesshould report to work but merely stated what the offer was. Otherwitnessestestifiedthat they had intended to return to work that morning as a groupbut were not permittedto do so; that they did not state this as a condition totheir returningto work; and that they felt the offer of work on the night shiftat Livonia was intended as punishment for their activity.14Organ testified that he received a call from Dillingham about 3:30 thatafternoon.Dillingham identified himself and advised Organ that hisemployees had been in to see him and had taken application cards.Dillingham did not tell Organ that Kapanowski had just called him.Dillingham suggested thatOrgan"bring the girls back to work, just as ifnothing had happened, to avoid prolonged expense and a situation that wasnot profitable to either of us." Organ told Dillingham that he wouldconsider whether he would rehire them and "would get back to him." Inthat conversationDillingham also suggested that Organ talked with anamedindividual at the NLRB Regional Office. Organ testified that he didnot callDillingham.Mason called about 4:30 p.m.but did not reachDillingham. 1-0 SERVICES, INC.571actions of the employees. According to Andrus, whom Icredit,15 Organ asked her if she had gone to the union hallwith the girls and she admitted that she had. He askedwhether she had signed any papers and she told him shehad not. Organ expressed his disappointment that Andrushad not been able to get the employees back to work andthat they had left without completing the work onThursday.Andrus asked Organ "what about" her job and whetherhe wanted her to step down from her supervisory positionto operator. Organ indicated he would consult with Masonabout Andrus taking an operator's position. Andrus askedwhether she should go out and work until he decided andOrgan told her to go out and have a cup of coffee and hewould have an answer in an hour.6.Andrus' demotionAndrus extended the time during which she met withemployees who had left the meeting earlier, then called ona competitor of Respondent, referred to herein as Ma-comb, seeking a job offer which she received and tookunder consideration until she could learn Organ's decisionon her jobstatus.When Andrus returned to the officeMason informed her of Organ's decision to take her back,not as a supervisor but as a keypunch operator with a 25-cent cut in pay. Andrus told Mason she would accept theposition but requested an explanation for the cut in wagerate in view of the fact that another supervisor who hadaccepted a similar demotion had not had her pay cut.Mason toldAndrus the latter would have to speak toOrgan as it was his decision.Andrus askedMason whenshe was to begin. It was agreed that Andrus would start askeypunch operator the following morning, April 9. Andrusthen departed.7.Andrus' dischargeBecause ofautomobile trouble, Andrus did not report towork on Tuesday, but called at 7:30 a.m. and advisedLeach that she would be late. Then when the repairs werenot completed by 12:30 p.m. Andrus again called Respon-dent's office and advised Mason that she would be unableto report that day. Mason reminded Andrus that it wouldbe necessary for her to work before the, Holiday (GoodFriday) in order to receive Holiday pay and Andrusassured Mason she would be there the next morning.At 8 p.m. that evening Andrus received a call fromMason advising her that she did not have to come to work"tomorrow or any other day." Andrus asked whether thismeant she was fired and Mason replied, "You no longerhave a job with us." Andrus asked for the reason andMason advised "Organ said you said you were going tomake him sweat." Andrus inquired who had reported thisand Mason stated she did not know.Organ testified that Tuesday after 6 p.m. he received aphone call from Eileen Bagley who related to him a lengthyconversation she had with Andrus covering the events atRespondent's office reported that Andrus was in a quandryas to what to do. Bagley stated she "felt" that "they" wereout to get him or "make him sweat." 16 After hisconversation the telephone rang again and it was Masonreportingproblems she was having in preparing thepayroll.Organ instructedMason to fire Andrus. Organstated that the reason for his decision was the fact that hewas at that moment tired of hearing Andrus' name. It hadcome up in his customer situation,17 it had come up at theoffice, it had come up in his home over family problems,and at this point he could not take any more of Andrus'conversation or Andrus' anything. Disloyalty, in the formof telling Bagley and, assertedly, competitor Macomb ofRespondent's labor problems, according to Organ, wasonly one of the reasons for his decision to dischargeAndrus.Mason testified that in her conversation with Organ, inwhich she was instructedto fireAndrus, he told her he didnot appreciate the fact that Andrus was keeping updissension among the employees and it would be best forthe Company if Andrus were not accepted back as a keypunch operator. Organ admitted telling Mason that areason for discharging Andrus was the complaints hereceived from employees concerning phone calls receivedfrom Andrus.18 Mason further testified that Organ told herhe had received a call from Bagley and thatcustomers wereaware of their labor situation because of what Andrus hadtold a competitor.Organ admitted that during that day Leach had told himof receiving calls from Kapanowski and Andrus on theprevious evening; that employee Susan Temple had told15Andrus gave further details of their conversation relating to unionactivity which are omitted here because of my finding as to her supervisorystatus.Organ, at first, denied the existence of any labor union discussionwith Andrus but changed his testimony after his recollection was refreshedby referenceto his sworn affidavit given the Boaid agent at the time thecharges herein were being investigated,and admitted some discussion ofunion activity with Andrus including the fact that Andrus told him of thepossibility of the girls filling out membership application cards.16Bagley, the former operations manager, testified that she received atelephone call from Andrus between 4 and 6 p.m. on April 9, in whichAndrus reported events thatshad occurred at the office beginning on theprevious Thursday,including her having gone to the union hall on Friday,and what happened in Organ's office on Monday both with the operatorsand thereafter,and of Mason's offer to Andrus of an operator's job with acut in pay. They discussed"problems" of unions generally,and after thisconversation she called Organ and attempted to relate to him everythingAndrus had said.Later that evening she received a call.from Andrus statingshe had been fired and asking whether Bagley had talked to Organ. Andrusadmitted the call to Bagley telling the latter she had been fired and that shemay have talked to Bagley the previous evening and related to her what hadoccurred at Respondent's office, but could not recall a specific conversa-tion.17Organ recalled an incident during that day when he went to acustomer to pick up some work only to learn that the work had been givento Macomb because of a report of labor problems at his plant.18Under examination by the General Counsel and after referring to hisaffidavit Organ testified as follows:Q.A.Q.A.Q.A.Q.A.Wouldit be April9,1974?Yes, very definitely.In the evening?Yes.And you didmake such a call by telephone?Yes, I did.To Brenda Mason?Yes.Now, on that occasion of the telephone call to Brenda Mason,did you tellBrenda Mason to tell Myrtle Andrus not to report for workbecauseofcomplaintsyou hadreceived from employees of I-O Servicesthattheyhad received phone calls from Myrtle Andrus?A. I did. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDhim that day of receiving such calls;that he was aware thatemployeeDelphineNowak had received calls fromKapanowski and Andrus as he had heard her so state; andthat in such calls Kapanowski and Andrus were requestingtheir fellow employees not to report to work.Organ deniedhowever that reports of these calls was the reason for hisdecision to discharge Andrus.8.Applications for reinstatementIn addition toanyrequest for reinstatement and anyoffer thereof indicated above,itappearsthat on July 5,Kapanowski wrote to Respondent a letter signed byherself,Madry,and Moore requesting reinstatement totheir former positions.By letters dated July 11, Respon-dent advised each that there were no positions availableand that their requests would be kept on file.In addition,Moore called Respondent's office regarding returning towork on July 3 and was told to come in onJuly 5 and fillout an application. She did not do so.Madry calledRespondent'sofficearound the same date and wasconnected with an answering service.She left her nameand phone number but received no call in return. Hooven,who applied at the same time as Andrus,acceptedemployment with Macomb Computer Service onApril 15,and has never received an offer to return to work atRespondent'soffice.She has contacted Respondent anumber of times regarding her vacation pay but has notmade inquiry regarding reemployment.Crews was offeredemployment with Respondent beginningJuly 11 butrequested and received permission to delay her return untilJuly 15 to enable her to complete personal arrangements.Andrus was offered employmenton July 2,and reported towork by arrangement on July 8.,9.ReplacementsSince 1973,Respondent has had capacity facilities for 16keypunch stations per shift.These are equipment stationsor established work areas requiring one operator each.Apparently Respondent'swork requirements are erraticand when a day's work is completed operators are senthome.Organ told employees on April 8 that he couldguarantee only 20 hours-of work per week because of thisbusiness characteristic.Organ stated that he had neverdisciplined an employee for absenteeism,although that is aserious operating problem,because there was a shortage of"good help."During the week ending April 6,excludingsupervisors and the office secretary,but including theassistant supervisor,there were 18 operator positions filled.Mason's recollection that 7 remained after the five walkedout, suggests that 12 of these were assigned to the day shift.The following week one additional name appears on thepayroll records and that person Charlotte M. Johnson,worked only 8.3 hours that week.Respondent's recordsgive as her starting date,April 13,1974. In addition, thename of Vickie Martin,with an employment date ofFebruary 18, worked only 12.9 hours in the week ending'April 6, and the records show that she is credited with nohours thereafter although she was not among the employ-eeswho engaged in the walkout. Respondent's recordsfurtherdisclose that between April 13 and July 6,Respondent has added 10 names to its Lathrup Villageoperator payroll and that only for the weeks ending May 4and 11 did as many as 16 operators perform work.Mason testified that on April 4 she received a call fromthe Michigan Employment Security Commission asking ifshe hadanyopenings and she stated she had.She wasgiven the names of three people the commission would besending over to fill out applications.Mason told thecommission she needed the employees'as soon as possibleand to have them come in on Friday.Mason also called theLivonia Business School and was promised that they wouldsend over a graduate.She did not contact employees on theafternoon shift to come in early to meet the deliveryschedules,and did not talk to them about coming in ondays,assertedly because they had already arranged tomerge the shifts and eliminate the afternoon shift. Masonalso testified that it was planned to merge the day andafternoon shift starting on April 15 because they did nothave enough work for two shifts but that she called personson the afternoon shift individually on Friday and request-ed that they start coming in on days beginning Monday asthey were having trouble getting the day work out at thatpoint,"because of what had happened."At another pointMason testified she discussed consolidating the shifts withthe afternoon shift supervisor on Friday afternoon.Mason asserted that on Friday she replaced three of thefive employees who had walked out. As replacements shenamed Charlotte Johnson and Lori Nicolai who werereferred to her by the Michigan Employment SecurityCommission and whom she claimed were interviewed onApril 5 and reported to work on April 8,and a week laterrespectively. Respondent's records gives Johnson's employ-ment date as April 13 and Nicolai's date as April 10,although the latter did not actually perform work until theweek endingApril 27. The thirdalleged replacement, thegraduate from the business school,could not be identifiedon the payroll records and Mason was not sure that sheever showed up for an interview.Mason testified that shetold all applicants they would be probationary employeesfor the first 90 days.Mason further testified that she didnot attempt to recruit employees for the second shift atLathrup Village during that period and that she had nosecond shift for the period from April 8 through May 18.At another point in her testimony, Mason stated that it wasbefore noon on April 8 that she had made arrangements tofill the keypunch machines with operators.On the basis ofinternal inconsistencies in her testimony some of which areset forth above,her demonstrated memory failure, and myobservation generally,Ido not find Mason's testimonygenerally reliable.Organ, on the other hand, testified with his recollectionrefreshed by his sworn statement that consolidation of theshiftsand elimination of the second shift was neverconsidered prior to the walkout,thatMason had toconsolidate the shifts because of the walkout, and that itwas restored as a separate shift sometime in June.With respect to the offers which Organ decided to makethe five employees on April 8, Organ testified that he tookinto consideration the fact that with the consolidation ofthe shifts and hiring Andrus they would have 14 operators,leaving only two positions open.In determining which of 1-0 SERVICES, INC.573the five to offer those two positions to, Organ stated hetook into consideration "the people that were moreadamant about supervision, the supervision they received,or the training they did not receive .... " With respect toKapanowski, Organ testified that he didn't know what todo with her. Organ further testified that after she made thecall at 3 p.m. Mason told him Kapanowski had declinedthe job offers. He also testified that when none of the fiveshowed up on Tuesday morning Mason so advised him butthat to the best of his knowledge no action was taken to fillthose positions.E.Analysis and FindingsIt is clear that in writing out and presenting theirgrievances to manager Mason, Respondent's employeeswere engaging in protected concerted activity.19 Mason'sultimatum that they either go back to work or clock outwas neither a discharge nor a suspension, but was a lawfulrequirement.20When the employees chose to clock out,absent assurance that Organ would see and consider theirgrievances, they engaged in a concerted walkout oreconomic strike,21which is also protected concertedactivity. In doing so they did not lose their status asemployees under the Act. Respondent, therefore, was andis in error in its contention that when they clocked out theyquit their jobs Z2 As economic strikers, the employees couldbe permanently replaced before they offered uncondition-ally to return to work. Such an unconditional offer toreturnwas made at the end of the Monday morningmeeting with President Organ on April 8, when employeesmade clear to Organ their willingness and desire to godirectly back to their jobs while he considered the mattersthey had discussed. Organ rejected this unconditional offerto return to work out of hand without hesitancy or effort toascertain whether their jobs were available. Organ's refusalto permit striking employees to resume their jobs, hisinsistence throughout the meeting that they had quit, andRespondent's actions in removing their timecards and thetime clock, together reveal that he had discharged thestrikersbefore they appeared for the Monday morningmeeting. Such a discharge constitutes inherent interference,restraint,and coercion proscribed by Section 8(aXl).Accordingly, I find, as urged by the General Counsel, thatRespondent violated Section 8(a)(1) of the Act bydischargingKapanowski,Hooven, Crews,Madry, andMoore on April 8, before their meeting.23Of course, striking employees who have been unlawfullydischarged need not request reinstatement 24 However, theevidence establishes that the five striking employees madesuch a request, which I find was unconditional, at the end19Floyd Epperson,202 NLRB 23 (1973);The Masonicand Eastern StarHome of the District ofColumbia,206 NLRB 789 (1973).20 See FarahManufacturing Company,Inc, 204 NLRB 173 (1973).21See Astro Electronics,Inc,188 NLRB 572 (1971).22 SeeABC Prestress & Concrete,201 NLRB 820 (1973).23 SeeRoemer Industries,Inc.,205 NLRB 63 (1973).24 SeeShelly & AndersonFurnitureMfg. Co., Inc,199 NLRB 250 (1972),and cases cited therein at fn. 13.25N.LRB. v. MackayRadio& Telegraph Co.,304 U.S. 333;McGwterCo., Inc,204 NLRB 492 (1973).26 SeeN.L.R.B. v. Fleetwood Trailer Ca,389 U.S. 375, 378; andNLRB.v. GreatDane Trailers,388 U.'26, 34 (1967). Also seeLos Angeles ChemicalCo.,204 NLRB245 (1973);4liday Inn of Henryetta198 NLRB 562 (1974of that Monday morning meeting when they asked to go towork while Organ considered the matters they haddiscussed.And Organ refused their request. Therefore,even absent their prior discharge, the striking employeeswere entitled to immediate reinstatement to their old jobsunless they had been permanently replaced.25 The evi-dence shows that none of the striking employees had beenpermanently replaced. The merging of the second shiftwith the morning shift clearly was not a permanentarrangement. Indeed, the second shift was reactivated inlateMay or early June after further recruitment ofoperatorswhich is revealed by Respondent's records.Credited testimony of Respondent's witnesses establishesthat the shifts were merged only that morning as a directresult of the strike in order to meet the morning schedules,and had not been planned previously for business reasons.The merger had been arranged by mere notice on thepreviouswork day and Respondent has presented nobusiness reason why those employees could not as readilyreturn to the second shift 26 Further, I cannot creditMason's assertion that she had committed three of the fivejobs to new hires, as Respondent's own records establishthe contrary to be the fact and, in any event, all new hireswere for a 90-day probationary period, and would notqualify as permanent replacements.27 Finally, an addition-al job was opened commencing that week by an operatorwho was not among the strikers but who did not againperform work for Respondent, and the job given Andruswas not committed to her until after the employeesrequested and were refused immediate reinstatement. Ifind that Respondent thereby violated Section 8(a)(1) ofthe Act 28 Organ's comment to the employees at the end ofthemeeting that he would consider the matters discussedat the meeting and also what they had done to him, and hisfurther testimony that he did consider who among themhad complained most about supervision and the lack ofadditional training during the meeting, clearly reveals themotive behind each of his actions as retaliation against theemployees for their having engaged in the protectedconcerted activity of striking. These admitted considera-tions together with his statements at the meeting that hewas not sure that he would want the five of them workingfor him as a group, convince me, and I find, that the joboffers relayed by Mason to Kapanowski at 3 p.m. werebased on unlawful considerations and therefore that noneof them were valid offers of reinstatement 29With respect to Myrtle Andrus, the record reveals thatwhen she arrived at the office at her normal time she, likethe striking employees, found her timecard and thetimeclockmissing.Mason testified that the card was27 SeeCYR Bottle Gas Co.,204 NLRB 527 (1973).28 SeeImco Poultry,Divisionof International Multifoods,202 NLRB 259(1973).Also see casescited in fns. 24 through 27,supra.29 In this respect, although employees need not respond to invalid offersof reinstatement,Ido not credit Mason's assertion that Kapanowskirejected the offers on behalf of all five employees or any of them. Further Ifind that no time limit was,stated in the ofl`er, and that Mason's advice toCrews on April 10 that the jobs were no longer available amounted to atotalwithdrawal of the offers. The actions of some employees insubsequently engaging in I day of protest picketing does not establish thatthey remained on strike after they were refused reinstatement SeeShelly &Anderson Furniture Mfg.Ca, fn.24, supra. 574DECISIONSOF NATIONAL LABORRELATIONS BOARDmissingbecauseof her intent to discharge Andrus.Similarly, at the end of her meeting with Organ, whichfollowed immediately after Organ was finished with theemployeemeeting,Andrus asked whether she shouldreturn to her normal duties while he made his decisionabout permitting her to work as a keypunch operator andOrgan instructed her not to do so but to leave the premises.I conclude therefrom that Andrus also was discharged thatmorning. Since Andrus was a supervisor within themeaning of the Act, her sympathy and participation withthe employees in their concerted and union activities wasnot protected by the Act, and Respondent could, for thatreason,with impunity, take such action with respect to herjob status as it chose, including discharge,30 which I find itdid.31After Andrus left,Organdiscussed Andrus withMason and decided to permit Andrus to work as akeypunch operator as she had indicated a willingness todo.Mason made the offer to Andrus which she acceptedand it was specified that she would report for work as anoperator the following morning. Thus Andrus became anemployee when she accepted the Respondent's offer.32 Shewas discharged the following evening, April 9.From Organ's own testimony, and that of Bagley, Iconclude that the reason for discharge given Andrus byMason was not the onlyreason.Organ who alone made thedecisioncharacterized his reason as merely a reaction tohearing Andrus'name, indicating it had come up at theoffice, in his home, and in customer relations and he"could not take anymore Andrus conversation or Andrusanything."Admittedly,Organ had learned from theassistantsupervisor the evening before and from twoemployees that day of telephone calls made on the eveningof April 8 and on April 9 by Andrus and Kapanowskiasking fellow employees not to, report to work. To this isadded Mason's recollection that in the conversation inwhich Organ told her to discharge Andrus, Organ stated hedid not appreciate the fact that Andrus was keeping updissensionamong the employees and that customers wereaware of their labor situation because of what Andrus hadtold a competitor. All of these events relate to activityengagedin by Andrus after initial discharge as a supervisoron the morning of April 8, for it was while Organ wasconsideringwhether he would permit Andrus to work as akeypunch operator that she arranged a job interview withthe competitor and therein revealed the reason that she wasseeking otheremployment. All other events occurred afterAndrus was rehired as an employee.Although an employer may take actions affectingemploymentstatus againsta former supervisor for engag-ing in unionactivity which was unprotected because of hissupervisorystatus atthe time of such activity, and such30 BechtelCorp.,201 NLRB 475 (1973), fn. 13,GibbsAutomaticDivision,Pierce Industries,Inc.,129 NLRB196 (1960).31Mason's failure to permit Andrusto complete the day asa supervisorconfirms the conclusion that her status as supervisor was terminated beforeshe reported to work that morning.That Respondent'sknowledge thatAndrus had accompanied employees to the unionhall precededits decisionto discharge Andrus is inferred not only from Masons knowledge of such'activity but also from the questionsof Andrus by Organ.32A delay in starting work does not negate the employee statusestablished by commitment(SeeH.F.Birch Co.,188 NLRB720 (1971)).Therefore,Ifmd no change in that statuseffected by Andrus' failure towork the next day, which,in any event, was executed by Mason'saction may be taken when he is no longer a supervisor,33and that immunity has been extended to a discharge basedon an employee's efforts, after becoming an employee, togrieve his discharge as a supervisor,34 I do not fmd in theapplicable precedent reason to extend the area of privilegeto permit discharge for union and concerted activityengaged in as an employee after the supervisory status hasbeen terminated. Accordingly, I fmd that Respondent'sdischarge of Andrus on April 9 violated Section 8(a)(1) ofthe Act.There remains the question of whether, as alleged in thecomplaint, Respondent coercively interrogated its employ-ees on April 8. The only incident covered by the testimonywhich would fall within the characterization of interroga-tion relates to the purported question by Organ, "Well,what is this Union talk?" All employee witnesses recalledthis question and Kapanowski's reply. Organ's flat denialof such a question in view of his candor generally wouldseem believable, except for the fact that he also flatlydenied any conversation with Andrus concerning theUnion but changed his testimony after being confrontedwith his affidavit. In these circumstances, reluctantly Imust credit the testimony of the employees and find thatOrgan did make this inquiry. In the context this wouldappear much less coercive than some of the statementswhich he admittedly made in that meeting but which theGeneralCounsel has not alleged to be independentviolations of the Act, and one might venture that Organwas more coerced by Kapanowski's response than employ-ees were by his question. Nevertheless, such interrogationis unlawful, and I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce in the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices affecting com-merce, I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action inorder to effectuate the policies of the Act.Having found that Respondent discharged strikingemployees Vikki Kapanowski, Janet Crews, Cathy Hoovenacceptance of her reported excuse and,urging that she be sure to come towork the succeeding day.33 SeeGibbs Automatic Division,Pierce Industries,Inc.,129 NLRB 196(1960) (Discharge after demotion to employee status for union activity as asupervisor);Vail Associates, Inc.,186 NLRB 139 (1970);Texas Company v.N.L.RB.,198 F.2d 540 (CA.9), reversing93 NLRB 1358, andN.L R.B. v.Columbus Iron Works Company,217 F.2d 208 (CA. 5), reversing 107 NLRB1354 (1954),(refusal to hire an applicant as a rank-and-file employeebecause of union activity engaged in while'he was a supervisor, whether ornot his employment as a supervisor was terminated for reasons related tosuchactivity).34 SeeBechtel Corporation,201 NLRB 475 (1973), fn. 3. I-0 SERVICES, INC.575Creedon,StellaMadry, and Susan Moore on April 8, 1974,and Myrtle Andrus on April 9, 1974, in retaliation for theirhaving engagedinprotected concerted activities andfurther discriminated against its employees by failing andrefusing to reinstatethe striking employees upon theirunconditional request on April 8, 1974, I shall recommendthatRespondent be ordered to offer each of saidemployeesimmediateand full reinstatement to theirformer or substantially equivalent positlonS35 withoutprejudice to their seniority or other rights and benefitsdismissing, if necessary, any replacement 'hired. I shall alsorecommendthatRespondent make all of the aforesaidemployees whole from the date of discharge to the date ofRespondent's offer of reinstatement under this order. Suchbackpay to be computed in the manner provided for inF.W.Woolworth Company,90 NLRB 289 (1950), withinterestat the rate of 6 percent as provided for inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).In view of the nature of the unfair labor practicescommitted,the commissionby Respondent of similar andother unfair labor practices may be anticipated. I shall,therefore, recommend that Respondent cease and desistfrom infringing inanymanner on the rights guaranteedemployees in Section 7 of the Act.equivalent positions, without prejudice to their seniority orother rights and privileges, and make them each whole foranyloss of earnings, as set forth in `The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, and all other records necessaryto analyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(c)Post at its place of business in Lathrup Village,Michigan,copiesof the attached noticemarked"Appendix." 37 Copies of said notice to be furnished by theRegional Director for Region 5, shall, after being dulysigned by Respondent's representative be posted byRespondent immediately upon the receipt thereof andmaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat such notices are not altered, defaced, or covered byany other material.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthad taken to comply herewith.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Acct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing itsemployees as found herein in the exercise of rightsguaranteed by. Section '7 of the Act, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER36Respondent, 1-0 Services, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from interfering with, restraining,or coercing its employees in the exercise of their rights, byinterrogating them about their union activities, by dis-charging employees for engaging in protected concertedactivities, and by failing and refusing to reinstate strikingemployees upon their unconditional request, or in anyothermanner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, except to the extent that such rightsmay be affected by an agreement in conformity withSection 8(aX3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Vikki Kapanowski, Janet Crews, Cathy HoovenCreedon, Stella Madry, Susan Moore, and Myrtle Andrusimmediate and full reinstatement to their former positions,or, if those positions no longer exist, to substantially35Certain of the named employees have resumed employment withRespondent. However, any question of whether such reinstatement has metthe requirements of this Order was not litigated and such matters aredeferred to the compliance stage of this proceeding.36 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.37 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the UnitedStatesCourt of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice; and we intend to carry out the Order ofthe Board, and abide by the following:WE WILL NOT interrogate employees about theirunion activities.WE WILL NOT discharge employees for striking or forotherwise engaging in protected concerted activities.WE WILL NOT refuse to reinstate striking employeesupon their unconditional request.WE WILL NOT in any othermannerinterfere with,restrain,or coerce our employees in the exercise ofrights guaranteed by the National Labor Relations Act. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to reinstate the employees listedVikki KapanowskiStellaMadrybelow to their former jobs or give them substantiallyJanet CrewsSusan Mooreequivalent jobs, and pay them for any earnings whichCathy Hooven CreedonMyrtle Andrusthey lost because of their discharge, plus 6-percentinterest:I-O SERVICES, INC.